Citation Nr: 0126220	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  01-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
PTSD and established a 30 percent evaluation for that 
disability effective April 27, 1998.

The veteran then timely filed a VA form 9, expressing his 
disagreement with the 30 percent evaluation, which is deemed 
a notice of disagreement.  38 C.F.R. § 20.201 (2000).  A 
statement of the case was issued in January 2001, and the 
veteran timely filed a substantive appeal on a VA form 646.  
38 U.S.C.A. 7105(d) (West 1991); 38 C.F.R. 20.202 (2000)


REMAND

Review of the record reveals that at a hearing before the 
undersigned in August 2001, the veteran testified that he 
received treatment for PTSD and alcohol related problems from 
a private counselor, Mr. Ray Little.  At his VA examination 
in August 1998, he had also reported treatment by the same 
counselor.  Treatment records from Mr. Little are, however, 
not of record.

As it appears additional relevant medical records may exist, 
such should be obtained as part of the VA's duty to assist.  
38 U.S.C.A. § 5103A(c) (West Supp. 2001); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records, particularly clinical treatment records from 
the veteran's private counselor.

Additionally, at an August 2001 hearing before the Board, the 
veteran and his spouse testified of his problems with 
insomnia, inappropriate rage, lack of motivation, alcohol 
abuse, and increasing lack of concentration.  The veteran's 
spouse also testified to recognizing more symptoms that she 
did at first.

In accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  VA is obliged to 
afford veterans contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran's most recent VA 
examination was in September 1998, and the most recent 
medical evidence pertaining to the service-connected PTSD 
consists of a February 1999 evaluation by Randy Jordan, a 
licensed clinical psychologist.  The testimony of the veteran 
and his spouse is to the effect that his disability has 
worsened.  In light of this newly received evidence, after 
procurement of the outstanding private medical records, an 
examination is appropriate to evaluate current PTSD status.

The Board further notes that during the pendency of this 
claim, the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107)(West Supp. 2001).  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Under the provisions of 38 C.F.R. § 20.1304 (2000), the Board 
must refer any evidence not considered by the RO to the RO 
for initial consideration and preparation of a supplemental 
statement of the case, unless this procedural right has been 
waived by the veteran or his representative.  No such waiver 
is of record in this case.  Consequently, remand for further 
development is appropriate.

Accordingly, for all of the above reasons, this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000,  
and promulgated regulations, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
VCAA, 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for any psychiatric disorder.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records it is unsuccessful 
in obtaining.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the current nature and extent of severity 
of his service-connected PTSD.  The 
claims file and a copy of this remand 
must be reviewed by the examiner prior to 
completion of the examination, and the 
examiner must confirm such review in the 
report.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings 
should be reported in detail.  If there 
are other psychiatric disorders found, in 
addition to PTSD, the examiner should 
reconcile the diagnoses and specify the 
extent of disability resulting from PTSD 
as opposed to other conditions.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated. 

The examiner is advised that the criteria 
for a 70 percent evaluation are as 
follows: Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The examiner is advised that the criteria 
for a 50 percent evaluation are as 
follows: Occupational and social 
impairment with occasional reduced 
reliability and productivity due to such 
symptoms as: flattened affect, 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week, difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining  effective work and social 
relationships.

The examiner is requested to comment on 
whether any of the criteria for a 50 or 
70 percent evaluation are found to be 
present.  The examiner should also assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV).  The examiner is 
requested to specify, if possible, the 
portion of the GAF score attributable to 
PTSD as opposed to other conditions.  The 
examiner must set forth the rationale 
underlying all the opinions expressed.  
The report(s) should be associated with 
the other evidence on file in the 
veteran's claim folder.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an increased original evaluation for 
PTSD.

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran is advised that 
the examination requested in this remand is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

